Case 6:18-bk-01884-KSJ FE Let d 02/02/21 oy 1 of 14

a aa en

FEB 2 2021

Clerk, U.S. Bankruptey, 38
Orlando Division

EM aie Guest bi1tbk-01984kS7

Hen a Karen S. Jennenann,

Kourrie, Ke. Wenthertird

 
. = . Case §718-bk- _
fge Cai CER SUAS Tian G35:
Honorable ret Lan Wa ooo
[pores | / 77O9OF
y bee Lesdee Kang S\ Tepe ney, fond

pe! Cael calls ‘fy

 
- QotNN Casf 6:18-bk- da, 96 palicda A P
Ahem "Cris

O. A EL

 
Fag fate Aass-bi-01884KSI Doo 96 Filed aad Ae

Kaan 4770909499 /

Hawg Gren Veupbups v Cite feeilplote

8hio[2020 bh Wt lees, TVD # 5600 daceemand 4 ae
9/19 [20d0 ThAg.. cote LDH 5/174 MALE cremenly ried.
qg[ i [e020 KY faet~ £Ob #w FEE few up hoementa, sent
We Joo oo Mie. Kodag LDH 2843 pucerr horermenten _
9/14 [roa0o Ma. Nemifrats Edt 3e04 need at anthmg nen
| Diomnecerctrads ADH BO0Y Ff DODO LSM loon cdnenistetion ter
(oq [roo . (Sent orn Bay) REY vest fetter Lawes
; acy DDH S177 eet more qipuenoncls cor
10/15 (ae ge Mas Bova Cath Toole Line “ies er “bipenta® 5 ;
Yo dotany nok wei fey Sow : Jui Tree
, ., atthéig tme - wey i"
po [ro [2020 {ps : Di wei breety CC) # 34604 —re vest $s pure leptons 2022
: . Li&8 Finanwdl app cess iO pact Uf,
jolsglrveo Mas. Griffin roa G66 Ig sothas Senf bern Iled
. on shy u b. GIS8 it 7 a é AA
nf (4 [rer Mos G fEn a Le plana owt + Enamel

. . or, Cheeky ma, - Sent Aent
ji lie [0 20 Mes: Kra Tos 0855 ro/ [030 5 asaoat hiyjasre -
> ewe pete de yee een ult

c 30 te ue qed pee
— Db aa-vt Dt 3808 $y Hawn -
ji[ 20 (aero Mas. ? L> cub . fy ann nny Hens
3/9/9028 Mas Thornton LD# 495492 Sinan 0 wetter chin Yerte, dann
| J go>t Aitps: Cciflen Eda & 18 i proupde June Jv 4 bey ker tect? ment WH
fale 298 cx | 21S

Mes. Brown DDK 8S44¢3 _ requves¥ same Lvnfermation tde dupe ts
pret [2 90 That €8443 PR MAS sect tua dte-three Fim a ein «
ig. 93(02 24 Mins. Brawn LD: mM De cermenct ee jr-/2 pooe

(/bfoeoe MRS- Harve rps 6/65 _ Cane Cleae pot reserve documents
é

all ayer 47L-
oeog Mas: Thor nton ROR ESHER Ce Look ict Aadertrne ind -7/s,
al /i3/ (yp oo, eS (det pro re 1a a (203-0 = gow (piven and

A naoma af Qutherodtinne Lethe a

 
faged 6:18-bk-01884-KSJ Doc96_ Filed 02/02/21 _. Vern 5 of 14

| jomong [3 2-02-/,
Mey fo Kaen Ht UTI 909496

ne ettsn bud dstumertas wre ck By Conber arich
0 OM eip Com Tepphape and Citi foulelint ay ¢-
([t2./3021 fie. Aamon LDH POY cing Btevepenites- (G ae

1 [2.7/20014 Mea . Miver ZOAYSUZ y Ot- Me gee fore Habe °F la0a,

([24|20o1F Tha. Cvetle. Moh Wet yoy wont lita v0 ben .
neke Eee aon
it's a Or Aadincotiien

Man. [28 /s0er1 A called Laurie Kk. Ws athufocd Fe aud!
Ma. Minie acme J kp pice nf her Act 14 4 Mteney
deat OMawer etl “ @ a cart. pm Calle aug

lin fei BM ynci Ling ov 1/19 @-0a1 TF 2 Bapt)

“ ed, Liye han Shi lbeameanr A alinya-

ah nt itsay Tou Zap Hope “fe perk Bed
We TED halet- tu hel ialtcen Proete.

Cie Lomtling That | ats Mel cae

pny cnr (out ad

SP yt. tee tw thoes fe a -”

the 4 and. Luilee and Ae he
ome She AMWwrArl attiche Sf Je Weiter

de nll purl J! Wage ag dayneral Tea e

Call Ain Le Cb wh. | paralegnel a al me VRE

eyo thew ib Agofe. seb, thet onilv

   

 
Z asgfp'18/ok-01884-KSJ Doc 96 Filed 02/02/21 PaGb.6 of 14 .
“ge Ming 15, 208+

hve bantkeveliy aud Hat ote oy
Ace /5/so-t up ve Y sa /po3 fbn
nian enidente $f He Mili 3 Keimiltily
Top “tithes agpec — Ee aig [ope

4g. Miriice Yoon [pt
Bang OW op posts Jen cath y)

ey
qt Thay Ano
ag af) ban
Eregtete Tosiatoact: (inc, fare

Mt te an & ound e marl. fh Lem
wet ty fron Or" ([ 2-8 [202 /
OOD} -

hae on ah Yte Afar Bard prtvide
/ thet and syauls. like my bankrupey
Aa. inate th >.

L aan AMA, Me Oy byidenwvin. thé
boc ht @ plate pA NY

Laure ) ahh AM. Clebypaneg_ of Jiantod, -
Cor dinky ank (eaptelpilly LL

“At, Kapr ted |
Coge tH 61/6 ~bK- 0186 4-K-S-I

 
Case 6:18-bk-01884-KSJ Doc96_ Filed 02/02/21 Page 7 of 14

Laurie K. Weatherford
Chapter 13 Standing Bankruptcy Trustee
Middle District of Florida, Orlando Division
Post Office Box 3450
Winter Park, FL 32790-3450
Telephone (407) 648-8841
Facsimile (407) 648-2665

January 06, 202]

Nelson Ramos

Olga Figueroa

Post Office Box 692201
Orlando, FL 32869

RE: 6:18-bk-01884-KSJ

Dear Nelson Ramos and Olga Figueroa,

We have received your 2019 income tax return(s) that shows you have a tax liability
for that year. Please provide proof of payment of the tax liability. You will not be entitled to a

discharge in your case if you have any unpaid income tax liabilities at the end of your case.

Please furnish the above to your attorney.

Laurie K. Weatherford
Chapter 13 Bankruptcy Trustee

ce: Aldo G Bartolone Jr, Bartolone Law, 1030 N Orange Ave, Ste 300, Orlando, FL 32801

TD aent ttc [D4YO 2-619 AAC EYL Lit. phn

th alto rnes fn Le fk gn (0 [14 [9-030
uf AVAL epee nt ty he
| perth aang LF Lee
Sack rade é At ppt Ae +hee e pret: :
Plenos PART tyrdene€ Atl actt

  

 
Case 6:18-bk-01884-KSJ Doc96 Filed 02/02/21 Page 8 of 14

UNITED STATES BANKRUPTCY COURT
Middle District of Florida
Orlando Division

IN RE: Case No: 6:18-bk-01884-KSJ
NELSON RAMOS
OLGA FIGUEROA

Debtors / Chapter 13

 

TRUSTEE'S MOTION TO DISMISS CASE FOR DEBTORS' FAILURE TO PROVIDE COPIES OF 2019
INCOME TAX RETURN(S)

 

Notice of Opportunity to Object and Request for Hearing

If you object to the relief requested in this paper you must file a response with the Clerk of Court at 400
W. Washington Strect, Suite 5100, Orlando, Florida 32801 and serve a copy of the same on the Chapter
13 Trustee, Laurie K. Weatherford, Post Office Box 3450, Winter Park, Florida 32790 (and any

other appropriate persons) within the time frame allowed within 21days from the date of the attached
proof of service, plus an additional three days if this paper was served on any party by U.S. Mail.

If you file and serve a response within the time permitted, the Court will either notify you of a hearing
date or the Court will consider the response and grant or deny the relief requested in this paper without
a hearing. If you do not file a response within the time permitted, the Court will consider that you do not
oppose the relief requested in the paper, and the Court may grant or deny the relief requested without
further notice or hearing.

You should read these papers carefully and discuss them with your attorney if you have one. If the paper
is an objection to your claim in this bankruptcy case, your claim may be reduced, modified, or
eliminated if you do not timely file and serve a response.

 

 

COMES NOW, Laurie K. Weatherford, the Chapter 13 Trustee, and files this Motion to Dismiss for
Failure to Provide Copies of the Debtors' Income Tax Return(s), and as grounds states as follows:

1. That the Voluntary Petition in this case was filed on April 03, 2018.

2. That the Order Confirming Plan provides that the Debtors are required to furnish the Chapter
13 Trustee with copies of all income tax returns and turn refunds over to the Trustee.

3. That the Debtors have failed to provide the trustee with a copy of their 2019 income tax
return(s).

WHEREFORE, the Trustee moves this Court to dismiss this case.

 

 
Case 6:18-bk-01884-KSJ Doc96 Filed 02/02/21 Page 9 of 14

Certificate of Service

I HEREBY CERTIFY, that a true and correct copy of the foregoing was served upon the parties listed
below by first-class U.S. Mail, postage prepaid or by Electronic Notification through the Court’s ECF
System at the e-mail address registered with the Court, on this 4th day of January, 2021.

Debtors - Nelson Ramos and Olga Figueroa, Pest Office Box 692201, Orlando, FL 32869
Debtors' Attorney - Aldo G Bartolone Jr, Bartolone Law, 1030 N Orange Ave, Ste 300, Orlando, FL

32801

/S/ LAURIE K. WEATHERFORD

 

Chapter 13 Trustee
Stuart Ferderer

FL Bar No. 0746967
Ana De Villiers

FL Bar No, 0123201
Attorney for Trustee

PO Box 3450

Winter Park, FL. 32790
Telephone: 407-648-8841
Facsimile: 407-648-2665
E-mail; info@c 13orl,com

 
 

Case 6:18-bk-01884-KSJ Doc96_ Filed 02/02/21 Page 10 of 14

Case 6:18-bk-01884-KSJ Doc94 Filed 01/11/21 Page 1of2

ORDERED.
Dated: January 11, 2021

 

UNITED STATES BANKRUPTCY COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

www. Ombuscourts. coy

 

Case No. 6:18-bk-01884-KSJ

In re:

NELSON RAMOS and
OLGA FIGUEROA,

Debtors.

 

ORDER DISMISSING CASE

 

THIS CASE came on for a post-confirmation status hearing as to Mediation on J anuary
6, 2021 at 2:00 p.m. The Court, after hearing argument of counsel and being otherwise fully
informed in the premises, finds that as mediation wag not successful and the Debtors’ have not

filed a Motion to Modify Confirmed Plan that either provides for the cure and reinstatement of

Case 6:18-bk-01884-KSJ Doc94 Filed 01/11/21 Page 2 of 2

the mortgage debt or the surrender of the collateral, that this case should be dismissed.

Accordingly, it is hereby

ORDERED AND ADJUDGED AS FOLLOWS:

1. This case is dismissed.

2. The Court reserves jurisdiction to determine timely filed fee applications for
administrative expenses.

3. The automatic stay imposed by 11 U.S.C. Section 362 is terminated.

4. Pursuant to the provisions of 11 U.S.C. Sections 105(a) and 109(g), the Debtor(s)

is not enjoined from filing a petition for relief under Title 11 of the United States Code.

3. All pending hearings are cancelled with the exception of any scheduled hearing

on a motion for relief from stay that is currently scheduled for hearing within 14 days of

the date of this Order or on an Order to Show Cause over which the Court hereby

reserves jurisdiction.

6. Notwithstanding any other Court orders, the Trustee shall retum to Debtor, or if

Debtor is represented by an attorney, to Debtor in care of Debtor's attomey, any

rernaining funds on hand not previously disbursed and shall thereafter file the Trustee’s

final report. Upon the filing of the final report, the Trustee will be discharged of all

duties as Trustee.

7, Debtor, the Trustee, or any party in interest may, within 14 days of the date of this

Order, file a motion requesting the Court to examine the fees paid to Debtors’ attomey

and for the disgorgement of any portion of the fees deemed excessive. The Court shall

Tetain jurisdiction for this purpose.

8. The Trustee shall refund all funds on hand, if ary, to the Debtor in care of the

Debtors’ attorney, when represented by an attorney.

Laurie K. Weatherford, Chapter 13 Trustee, is directed to serve a copy of this order on
interested parties and [ile a proof of service within three (3) days of the entry of the order
Case 6:18-bk-01884-KSJ Doc96 _ Filed 02/02/21 P 11 of 14
{lacrX ge on fff

Greetings Aldo:

Wishing you health.

Re: Sharing important information Thinking together:

1) | would be very grateful if the Motion to Reopen the case was sent to Judge Karen and Trustee
Laurie. Send me a copy of it.

2) | share that Cenlar informed me that they continue to work with the modification and they
informed me that everything is a process due to the Pandemic, everything has been delayed.

3} They asked me for more documents again that | had already sent them and they reported that
some documents expire in 30,60, and 90 days. | share the information.

4) | asked them for evidence that they continue to work with my modification and they informed
me “your lawyer can contact the firm Brock & Scott at 336-354-1200 with Teresa M.Hair (lawyer
af the case)

That she can issue and confirm the case is active in the process of modification. Please connect
and keep me informed.

5) Aldo | have kept you informed of the status of my modification case. With trust, respect and
your guidance in the process.

Share it with the Trustee and the Judge of my case.

Awaiting reply.

Cordially,

Nelson Ramos

¢ [20-1 .

 
Case 6:18-bk-01884-KSJ Doc96 _ Filed 02/02/21 Page 12of1

Hi Aldo, LU fn /

Good morning:

Best regards:

Re: Thinking together:

Tracking points:

As you indicate, | am writing to you to know the status of what was discussed in our meeting.
A) | would like to know if you have already sent the Motion to Reopen to the judge and trustee?
B) | would like you to send me a copy of it and tell me in time any situation that may exist and
your suggestion / solutions or options.

C) The letters | made to the judge are very important because they are facts that perhaps they
did not know when making the decision to dismiss.

D) | have been extremely diligent with the modification process with Cenlar, | cannot say the
same for them.

E} Remember Cenlar needs you to send your authorization in writing for them to talk to me
about the case.

F) | would like later, after knowing the decision, you will answer me questions that | still have in a
brief meeting. (Please indicate the day and time)

Take care of yourself and always confident and grateful to you.

Cordially,

Nelson Ramos

Waiting for your answer.

/25fr0x/

A
‘

 
2/1/2021 |

Mall - ODS0255CPC - Outlook
Case 6:18-bk-01884-KSJ Doc96_ Filed 02/02/21 Pagelyaiss attoure

Hola ,Aldo: : a)
Buenos Dias: N9foool TSM.
Saludos Cordiales :
Re: Pensando Juntos :

Puntos Seguimiento :
Seguin me indicaras te escribo para saber status de lo discutido en nuestra reunién.:
A)Desearia saber si ya enviaste la Mocidn a la jueza y la trustee?
B) Quisiera me envies copia de la misma y me indiques en tiempo cualquier situacién
pudiera existir y tu sugerencia / soluciones u Opciones .”
C) Las cartas que hice a la juez y trustee son de mucha importancia, pues son
realidades que tal vez ellas al tomar la decisién del dismiss no sabian.
D) He sido sumamente diligente con el proceso de modificacién con Cenlar. No
puedo decir lo mismo de ellos.
E)Recuerda Cenlar necesita envies la autorizaci6n suya por escrito para ellos hablar
conmigo de mi caso. Me indicastes Nora me la enviaria por e mail atin no la he
recibido,
F) Desearia mas adelante luego de saber decisi6n me contestaras interrogantes que
auin tengo en una corta reuni6n.( cita favor indicarme dia y hora)
Cuidese y siempre con la confianza Y agradecido de usted.
Cordialmente,
Nelson Ramos
En espera de respuesta .

https://outlook. office.com/mail/ODS02555CPC @OfficeDepot.com/inbox/id/AAQkAGM2YWOxNDJKLTI4ZJAINDBhOSOSYjEyLT UzYzlzMzFINDQ4NAA...

fi

 
2/2021 Mail - CDS02555CPC - Outlook

Case 6:18-bk-01884-KSJ Doc 96 Filed 02/02/21 Pagel paid. 1/2 5 / P02f 4

Saludos Aldo: a abltrne 9 5 HH

Deseandole Salud.
Re: Compartiendo informacién de importancia : Pensando Juntos:

Puntos :
1) Mucho agradeceré me indiqué si la Mocién Reconsideracién fue enviada a la juez Karen ya
Trustee Laurie. Enviarme copia de la misma ( mocién)
2) Le comparto que Cenlar me informé que continian trabajando con la modificacién y me
informaron todo es un proceso dado a la pandemia todo se ha atrasado.
3)Me solicitaron mas documentos nuevamente que ya habia enviado e informaron que algunos
documentos vencen en 30, 60 y 90 dias. Le comparto esta informacidn.
4)Les solicité evidencia que siguen trabajando con mi modificacién y me informaron ” su
abogado puede comunicarse con fa firma Brock & Scott al 336-354-1200 con Teresa M. Hair (
attorney) of my case. Que ella puede emitir y confirmar el caso esta activo en proceso de
modificacién.Favor Conectarse y mantenerme al dia.
5)Aldo le he mantenido al tanto del status de mi caso de modificacién.Con la confianza / respeto
y su guia en el proceso .
Compartalo con Trustee y jueza.
En espera de respuesta :
Cordialmente,
Nelson Ramos

https://outlook.office.com/mail/ODS02555CPC@ OfficeDepot.com/inbowid/AAQKAGM2YWQxNDJKLTI4ZjAINDBhOS05 YjEyLTUzY2IzMzFINDQ4NAA..

1/1

 
